Title: From George Washington to George Savage, 8 February 1786
From: Washington, George
To: Savage, George



Sir,
Mount Vernon 8th Feby 1786.

Your skipper, Mr Jno. Whitney, has delivered me eight hundred bushels of oats agreeably to the contract made with Doctr Stuart in my behalf—They are good & clean, for which I thank you.
Mr Whitney informing me that he was authorized to provide

a freight for the Schooner he is in, I have engaged him positively, to bring me eight hundred bushels of Indian corn from the plantations of the deceased Mr Custis on Pamunky river. I hope it is to be had at the lowest plantation (a few miles above West point)—but of this I am not certain—I am to pay him six pence a bushel freight, delivered at my landing.
I expect no delay or disappointment will take place in this contract, as I have had the offer of two other vessels on the same terms, & have rejected them on account of this engagement. I am Sir &c.

G: Washington

